ORICINAL                                                                                 05/08/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0250


                                         OP 20-0250

                                                                           FILED
 PATRICK JOSEPH ADAMS,
                                                                           MAY 0 8 2020
                Petitioner,                                             Bowen Greenwood
                                                                      Clerk of Supreme Courl
                                                                         State. nf Montana

        v.
                                                                    ORDER
 PETER BLUDWORTH,WARDEN,
 CROSSROADS CORRECTIONAL CENTER,

                Respondent.


       Representing himself, Patrick Joseph Adams has filed a verified petition for a writ
 of habeas corpus, requesting various relief. Adams includes a "Request to Produce
 Evidence" and requests a hearing; both of which are not appropriate pursuant to the
 Montana Rules of Appellate Procedure. M. R. App. P. 14(5) and M. R. App. P. 14(7)(b).
 Upon review, however, we deem it appropriate to require a response to Adams's petition.
 Therefore,
       IT IS ORDERED that:
       1. the Attorney General or counsel for the Department ofCorrection is GRANTED
             thirty days from the date of this Order in which to prepare, file, and serve a
             written response to the petition for writ of habeas corpus together with
             appropriate documentary exhibits and legal memorandum in support; and
       2. that Adams's Request to Produce Evidence is DENIED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
 Attorney General; to counsel for the Department of Corrections; and to Petitioner
 personally.
       DATED this 2311L"day of May,2020.


                                                           1 /
                                                          -3  1/1
                                                             Justice